DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 18-29 are pending for examination.  Claim 17 was cancelled in claim amendments filed 04/18/2022.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron J. Capron (Registration No. 56,170) on 05/02/2022.
The application has been amended as follows:

19. The non-transitory computer-readable medium of claim [[17]] 16, wherein:
the first dependent processing element is configured to receive data inputs according to the first dataflow from the provider processing element.

20. The non-transitory computer-readable medium of claim [[17]] 16, wherein:
the first dependent processing elements are identical; or
each of the first groups comprises identical processing elements.

21. The non-transitory computer-readable medium of claim [[17]] 16, wherein:
the processor is a many-core processor and the processing elements are cores of the core-based processor.

22. The non-transitory computer-readable medium of claim [[17]] 16, wherein:
the first dataflow organizes the processing elements into a two-dimensional data flow or a one-dimensional data flow.


Allowable Subject Matter
Claims 1-16 and 18-29 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 8, 16, and 23 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1 and 23: “…wherein first dependent processing elements of the first groups of the processing elements are configured for testing in parallel.”
Claim 8: “…testing the first groups in parallel to determine statuses of the first dependent processing elements.”
Claim 16: “…testing the first groups to determine statuses of the first dependent processing elements, wherein the testing provides a degree of test coverage for the first dependent processing element and a lesser degree of test coverage for the provider processing element.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114